Bi Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
El jurado del Hipódromo Quintana sospechó que Cándido Hernández, un jockey, había corrido dos carreras irregular-mente. Se le absolvió definitivamente de tal cosa en una de las carreras. El jurado se reunió y deliberó sobre el otro caso, le halló culpable de irregularidades y le suspendió de ulteriores servicios como jockey por espacio de ocho se-manas. El radicó un pleito de injunction ante la Corte de Distrito de San Juan alegando que no había sido debida-mente notificado de ninguna sesión del jurado y de que no se le había dado oportunidad para defenderse. Luego de un juicio la Corte de Distrito de San Juan libró un auto de injunction dirigido a los jurados de ambos hipódromos or-denándoles, en' efecto, que se abstuvieran de impedirle que corriera como jockey. El pleito fué dirigido contra la Co-misión Hípica y contra los miembros del jurado de ambos hipódromos.
Entre los varios errores señalados se alegó que el jurado en realidad notificó a Cándido Hernández y le dió la ■oportunidad de defenderse. Uno de los testigos dijo en la corte que en estos asuntos el jurado tiene que actuar rápidamente entre carreras. Mas el jurado no actuó rápidamente en el presente caso. Celebró una sesión, y oyó a varios testigos sin estar presente Cándido Hernández o sin •que se le notificara. Después de oír a estos testigos y posiblemente antes de examinar a un señor de apellido Alicea, .se mandó a buscar a Cándido Hernández. Aparentemente ■después de haberse terminado con el examen de Alicea, suponiendo que éste hubiese sido interrogado en presencia de Hernández, el Presidente del Jurado hizo a Hernández una pregunta específica respecto a por qué le había cruzado por ■dentro a otro caballo de cierto modo y después que Cándido *102Hernández había explicado o tratado dé explicar, dicho pre-sidente, sin consultar más con sns asociados, le dijo a Her-nández qne quedaba suspendido por ocho semanas. Se hace evidente inmediatamente que antes de examinarle o de darle una oportunidad para explicar, el jurado ya tenía criterio formado. Los autos no revelan que Cándido Hernández tu-viera otra oportunidad de defenderse o de ser oído.
La ley que regía el hipismo en Puerto Eico en la época en que ocurrió este caso, lo era la núm. 11 de 1932 (pág. 195), que autorizaba a la Comisión Hípica Insular a formular ciertas reglas y a delegar poder para actuar a un jurado designado por la Comisión para la supervisión directa de las carreras. Al amparo de la facultad concedí dale por esta ley, la Comisión Hípica formuló la regla 96 para los jurados, el inciso (h) de la cual lee así:
“ (h) Antes de imponer castigo alguno, deberá practicar, basta donde sea posible, una investigación de los hechos denunciados, to-mando todas las declaraciones bajo juramento y dando la oportu-dad al querellado de ser oído en su defensa.”
Convenimos en que no fue la intención de los redactores de dicho inciso que se observaran todas las solemnidades de un juicio. El jurado de un hipódromo no está en condicio-nes de celebrar un juicio completo. Estamos muy conven-cidos de que se exigían muchas menos formalidades. Cree-mos que bastaría que los- testigos y el acusado fuesen cita-dos, juramentados y examinados de manera informal y que se le diera al jockey la oportunidad de llamar a otros testi-gos, quizá a algunos de los otros jockeys que tomaron parte en la carrera. Sea esto como fuere, al demandante apelado no se le dió oportunidad para defenderse. Lo que le sucedió a Hernández fué algo más parecido a lo que ocurre a la ter-minación de ciertos juicios criminales, cuando la corte le pregunta al acusado si tiene alguna razón que alegar para que no se dicte sentencia. Si procede un injunction por de-jar de cumplir con las disposiciones de la regla 96 supra, éste es un caso que claramente cae bajo la misma.
*103 La apelante Lace varios señalamientos de error, to-dos al efecto de qne no procede nn injunction. Una de las razones fné qne el verdadero remedio lo era nna acción de daños y perjuicios. Considerando el daño qne se le hace a la repntación del jockey y la demora en nn jnicio de daños y perjuicios, y por otras razones, tal pleito evidentemente es inadecnado. Además, sería difícil saber cómo entablar semejante pleito y contra qné personas.
Creemos qne el derecho o los derechos qne asisten al ape-lado son extraordinarios. No se le da remedio específico ni bajo la ley ni bajo el reglamento. En realidad, en casos de esta índole, el estatnto prohíbe nna apelación ante la Comi-sión Hípica o ante las cortes. Por tanto, creemos que las disposiciones del artículo 677 del Código de Enjuiciamiento Civil (edición de 1933) qne lee como signe, son aplicables:
“Artículo 677. Puede concederse un injunction en los siguientes casos:
“1.
“2. Cuando de la petición o declaración jurada resultare que la comisión o continuación de algún acto, durante el litigio, habrá de causar pérdidas o daños de consideración o irreparables a alguna de las partes.
“3. . .
“4. Cuando una compensación pecuniaria no habría de propor-cionar adecuado remedio. .
“5. Cuando fuere sumamente difícil precisar la cuantía de la compensación que habría de proporcionar remedio adecuado.
"6.
"7.
El apelado no presentó alegato sobre esta cuestión, pero radicó nna moción para desestimar. La moción se basa en gran parte en el hecho de qne el recurso es académico, toda vez qne la cuestión suscitada no podía suceder nuevamente debido a ciertas reformas recientes en la ley. No vemos qne el presente recurso sea académico, mas no es necesario que *104prestemos al asunto gran consideración ya que hemos deci-dido el mismo en favor del apelado.

Debe confirmarse la sentencia apelada.

Los Jueces Asociados Señores Córdova Dávila y Tra-vieso no intervinieron.